Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication filed on 12/28/20.  Applicant’s arguments have been considered but are not entirely persuasive.  Claims 1, 2, 4-8 and 10-16 are pending.  This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the insulating member has a main body portion extending along the second region and a protruding portion protruding from the main body portion toward the second region”, which is indefinite.  It is unclear how the main body portion “extends along” the second region and “protrudes toward” the second region.  
Claim 16 further recites “wherein a part of the protruding portion is located closer to a surface of the second region which is opposed to a surface of second region facing to the main body portion than the surface of second region facing the main body 
To the extent claim 16 is understood in view of the 35 USC 112 rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al., US 2013/0266830 A1.
Byun teaches a secondary battery having an electrode assembly including a first electrode plate, a second electrode plate, and a separator between the first and second electrode plates, a first collector electrically connected to the first electrode plate, and having a fuse region 125, a case accommodating the electrode assembly and the first collector, a cap plate coupled with the case, a terminal 152 attached to the cap plate, a first collector 120 connecting the first electrode to the terminal via tab 111a and an insulating member 162 (abstract; abstract Figure).  The fuse portion is between the part of the collector connected to the tab and the part of the collector connected to the terminal.  The insulating member 162 is provided between the collector 120 and the cap plate 151.  The collector has a first region and a second region as claimed.  The second region of the collector of Byun is prevented from moving (when the fuse blows) toward the cap plate 151 via the insulating member 162 and the electrode tabs 111a (movement prevention structure).  
Thus the claims are anticipated.
Allowable Subject Matter
Claims 1, 2, 4-8 and 10-14 are allowed.
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive.  
Applicant asserts the prior art of record does not provide for a movement prevention structure that prevents the second region from moving so as to approach the first region after the fuse portion blows.  Examiner disagrees.  See at least the Abstract Figure of Byun.  Examiner notes Applicant does not provide any arguments to support the assertion regarding the teachings of the art of record.
Claim 16 has been rejected above as indefinite.  Examiner notes Applicant does not provide any arguments to support the assertion the prior art of record does not teach claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.